Exhibit 10.2

 

Senior Executive Officer

 

PERFORMANCE UNIT AWARD AGREEMENT
The Men’s Wearhouse, Inc.
2004 Long-Term Incentive Plan

 

This PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”) is made by and between
The Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                                   (the
“Executive”) effective as of the            day of                         ,
20     ( the “Grant Date”), pursuant to The Men’s Wearhouse, Inc. 2004 Long-Term
Incentive Plan, as amended and restated (the “Plan”), a copy of which previously
has been made available to the Executive and the terms and provisions of which
are incorporated by reference herein.

 

WHEREAS, the Company desires to grant to the Executive the Performance Units
specified herein, subject to the terms and conditions of this Agreement; and

 

WHEREAS, the Executive desires to have the opportunity to receive from the
Company an award of Performance Units subject to the terms and conditions of
this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                           Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated:

 

(a)                                 “Adjusted EPS” shall mean diluted net
earnings per share of Common Stock attributable to common shareholders for the
fiscal year ending                     , 20     (the “20     Fiscal Year”);
provided, that all items of gain, loss, or expense for the 20     Fiscal Year
determined by the Committee to be extraordinary, unusual in nature, infrequent
in occurrence, related to the acquisition or disposal of a business, or related
to a change in accounting principle, all as determined in accordance with
standards established by the Financial Accounting Standards Board (FASB)
Accounting Standards Codification (ASC) 225-20, Income Statement, Extraordinary
and Unusual Items, and FASB ASC 830-10, Foreign Currency Matters, overall, other
applicable accounting rules, or consistent with the Company’s policies and
practices on the Grant Date may be included or excluded in calculating such
diluted net earnings per share of Common Stock attributable to common
shareholders. In addition, in determining diluted net earnings per share of
Common Stock attributable to common shareholders for the 20     Fiscal Year, the
shares of Common Stock outstanding used in such determination shall not be
reduced for any shares of Common Stock repurchased by the Company during the
period from the Grant Date through the last day of the 20     Fiscal Year under
any share repurchase authorization by the Board.

 

(b)                                 “Change in Control” shall have the meaning
set forth in the Change in Control Agreement.

 

(c)                                  “Change in Control Agreement” shall mean
that Change in Control Agreement between The Men’s Wearhouse, Inc. and the
Executive dated effective [May 15, 2009].

 

--------------------------------------------------------------------------------


 

(d)                                 “Common Stock” shall mean the common stock
of the Company, $.01 par value per share (or such other par value as may be
designated by act of the Company’s shareholders).

 

(e)                                  “Event of Termination for Cause” shall have
the meaning set forth in the Change in Control Agreement.

 

(f)                                   “Event of Termination for Good Reason”
shall have the meaning set forth in the Change in Control Agreement.

 

(g)                                  “Forfeiture Restrictions” shall mean the
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of the Performance Units issued to the Executive hereunder and the
obligation to forfeit and surrender such Performance Units to the Company.

 

(h)                                 “Performance Unit” shall mean a Performance
Unit issued under Article XI of the Plan that is subject to the Forfeiture
Restrictions.

 

(i)                                     “Person” shall have the meaning set
forth in the Change in Control Agreement.

 

(j)                                    “Relative TSR” shall mean the rank order
of the Company’s total shareholder return for the three-year period ending
                    , 20     as compared to the total shareholder return of each
of the other companies then included in the S&P Apparel Index (or such successor
index or, if the S&P Apparel Index is discontinued, comparable index determined
by the Committee) for a reasonably comparable three-year period.  For this
purpose, “total shareholder return” of the Company and each other relevant
company shall be determined by dividing (i) the sum of (A) the cumulative amount
of dividends or similar equity distributions during the three-year period
described above, assuming dividend/distribution reinvestment, and (B) the
difference between the common equity price of such company at the end and the
beginning of such three-year period by (ii) the common equity price of such
company at the beginning of such three-year period, with such amount determined
expressed as a percentage so that each of the companies may be ranked in order
from the highest total shareholder return to the lowest total shareholder return
and the relative ranking of the Company within that order may be determined
(references to rank herein are determined from the lowest return so that, for
example, the            percentile is the            percentile from the lowest
total shareholder return).

 

(k)                                 “Section 409A” means section 409A of the
Internal Revenue Code of 1986, as amended, and the Department of Treasury
rules and regulations issued thereunder.

 

(l)                                     “Separation From Service” has the
meaning ascribed to that term under Section 409A.

 

(m)                             “Specified Employee” has the meaning ascribed to
that term under Section 409A.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

2

--------------------------------------------------------------------------------


 

2.                                           Grant of Performance Units. 
Effective as of the Grant Date, the Company hereby grants to the Executive
                         Performance Units (the “Target Shares”). In accepting
the award of Performance Units granted in this Agreement the Executive accepts
and agrees to be bound by all the terms and conditions of the Plan and this
Agreement.  The Company shall cause to be delivered to the Executive in
electronic or certificated form any shares of Common Stock that are to be issued
under the terms of this Agreement in exchange for Performance Units awarded
hereby, and such shares of Common Stock shall be transferable by the Executive
as provided herein (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable securities law).

 

3.                                           Performance Units Do Not Award Any
Rights Of A Shareholder.  The Executive shall not have the voting rights or any
of the other rights, powers or privileges of a holder of Common Stock with
respect to the Performance Units that are awarded hereby.  Only after a share of
Common Stock is issued in exchange for a Performance Unit will the Executive
have all of the rights of a shareholder with respect to such share of Common
Stock issued in exchange for a Performance Unit.

 

4.                                           Dividend Equivalent Payments.

 

(a)                                 If, during the period beginning on the Grant
Date and ending on April 13, 20    , the Company pays any dividends in cash with
respect to the outstanding shares of Common Stock (a “Cash Dividend”), and on
the payment date of any such dividend the Executive (i) is employed by the
Company or a subsidiary of the Company as a common law employee and (ii) holds
any Performance Units granted under this Agreement and such Performance Units
have not been forfeited to the Company or exchanged by the Company for shares of
Common Stock, then when the Forfeiture Restrictions related to such Performance
Units shall lapse in accordance with the terms of Section 6 of this Agreement,
the Executive shall also be entitled to receive an amount equal to the product
of (x) the number of shares of Common Stock to be issued in exchange for the
Performance Units awarded hereby (calculated in accordance with the terms of
Section 6 of this Agreement) and (y) the aggregate amount of the Cash Dividends
paid per share of Common Stock during the period beginning on the Grant Date and
ending on April 13, 20     (the “Dividend Equivalents”).  Such Dividend
Equivalents will vest and become payable upon the same terms and at the same
time as the Performance Units to which they relate.  The Company shall pay to
the Executive, in cash, an amount equal to the accrued Dividend Equivalents with
respect to the Executive’s Performance Units, which payment shall be included in
the Executive’s regular payroll check for the period covering the date any
Forfeiture Restrictions applicable to that Performance Unit lapse or such later
date described in Section 6(d) and (f) of this Agreement.  Dividend Equivalent
payments will be subject to tax withholding as further described in Section 8
below.

 

(b)                                 If during the period the Executive holds any
Performance Units granted under this Agreement the Company pays a dividend in
shares of Common Stock with respect to the outstanding shares of Common Stock,
then the Company will increase the number of shares of Common Stock to be issued
in exchange for the Performance Units awarded hereby that have not then been
forfeited to or exchanged by the Company for shares of Common Stock by an amount
equal to the product of (i) the number of shares of Common Stock to be issued in
exchange for the Performance Units awarded hereby (calculated in accordance with
the terms of Section 6 of this Agreement) and (ii) the number of shares of
Common Stock paid by the Company per share of Common Stock (collectively, the
“Stock Dividend Performance Units”).  Each Stock Dividend

 

3

--------------------------------------------------------------------------------


 

Performance Unit will be subject to same Forfeiture Restrictions and other
restrictions, limitations and conditions applicable to the Performance Unit for
which such Stock Dividend Performance Unit was awarded and will be exchanged for
shares of Common Stock at the same time and on the same basis as such
Performance Unit.

 

5.                                           Transfer Restrictions.  The
Performance Units granted hereby may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of (other than by
will or the applicable laws of descent and distribution).  Any such attempted
sale, assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company shall
not be bound thereby.  Further, any shares of Common Stock issued to the
Executive in exchange for Performance Units awarded hereby may not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable securities laws.  The Executive also agrees that the Company may
(a) refuse to cause the transfer of any such shares of Common Stock to be
registered on the applicable stock transfer records of the Company if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law and (b) give related
instructions to the transfer agent, if any, to stop registration of the transfer
of such shares of Common Stock.  The shares of Common Stock that may be issued
under the Plan are registered with the Securities and Exchange Commission under
a Registration Statement on Form S-8.  A Prospectus describing the Plan and the
shares of Common Stock is available from the Company.

 

6.                                           Vesting and Payment.

 

(a)                                 The Performance Units that are granted
hereby shall be subject to the Forfeiture Restrictions.  The Executive shall
have no vested interest in the Performance Units credited to his or her
bookkeeping ledger account except as set forth in this Section 6.  Upon the
lapse of the Forfeiture Restrictions applicable to a Performance Unit that is
awarded hereby or such later date provided in Section 6(d) or (f), the Company
shall issue to the Executive that number of shares of Common Stock calculated
pursuant to Section 6(b) through (j) below, as applicable, in exchange for such
Performance Unit and pay the Dividend Equivalents, with respect to that number
of shares of Common Stock issued, as provided in Section 4(a), and thereafter
the Executive shall have no further rights with respect to such Performance
Unit.

 

(b)                                 If the Executive’s employment with the
Company and its subsidiaries has not terminated prior to April 13, 20    , then
on such date the Forfeiture Restrictions on the Performance Units shall lapse
and the Executive shall be entitled to receive that number of shares of Common
Stock equal to the Adjusted Number of Target Shares multiplied by the applicable
Percentage Target Earned Factor (each as further described below):

 

(i)                                     The “Adjusted Number of Target Shares”
shall be calculated as follows: (A) if Adjusted EPS is less than $          ,
the Target Shares shall be multiplied by 0%, (B) if Adjusted EPS is $          ,
the Target Shares shall be multiplied by 50%, (C) if Adjusted EPS is
$          , the Target Shares shall be multiplied by 100%, (D) if Adjusted EPS
is $           or more, the Target Shares shall be multiplied by 150%, and
(E) if Adjusted EPS is between $           and $           the Target Shares
shall be multiplied by a percentage pro-rated based upon the foregoing range as
indicated on Exhibit A.  In no event will the Target Shares be multiplied by a
percentage that exceeds 150%.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  The applicable “Percentage Target Earned
Factor” shall be determined as follows: (A) if Relative TSR is at or below the
           percentile (counting up from the lowest percentile), then the
Percentage Target Earned Factor shall be 50%, (B) if Relative TSR is at the
           percentile, then the Percentage Target Earned Factor shall be 100%,
(C) if Relative TSR is at or above the            percentile, then the
Percentage Target Earned Factor shall be 150%, and (D) if Relative TSR is
between the            percentile and the            percentile, then the
Percentage Target Earned Factor shall be a percentage pro-rated based upon the
foregoing range as indicated on Exhibit B; provided, however, notwithstanding
the above, that in the event that Relative TSR exceeds the            percentile
but the Company’s total shareholder return for the three-year period ending
                    , 20     (calculated as set forth in the definition of
Relative TSR) is less than zero the Percentage Target Earned Factor shall be
only 100%.

 

If Adjusted EPS is below $          , then the Forfeiture Restrictions on the
Performance Units covered hereby shall not lapse and the Performance Units
awarded hereby shall be forfeited as of the close of business on April 13,
20    .  The Committee shall make such adjustments to the definition of Adjusted
Number of Target Shares as the Committee deems appropriate to reflect changes in
the Common Stock made by the Company after the Grant Date.

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, if the Executive remains employed by the Company or a
subsidiary until April 13, 20    , and, during the term of the Change in Control
Agreement, a Change in Control occurs (i) on or before                     ,
20     [the next to last day of the fiscal year], then the Performance Units
awarded hereby shall no longer be subject to the adjustments set forth in
Section 6(b) above, and on April 13, 20    , the Forfeiture Restrictions on the
Performance Units shall lapse and the Executive shall be entitled to receive a
number of shares equal to the Target Shares or (ii) on or after
                    , 20     [the last day of the fiscal year], then on
April 13, 20    , the Forfeiture Restrictions on the Performance Units shall
lapse and the Executive shall be entitled to receive a number of shares of
Common Stock calculated in accordance Section 6(b) of this Agreement (and the
Company will undertake to require the acquirer to preserve and maintain the
Company’s business and accounting in all manner necessary so that all factors
needed to prepare the calculations in Section 6(b) will then be available).

 

(d)                                 Notwithstanding any other provision of this
Agreement to the contrary, if the Executive’s employment with the Company and
its subsidiaries terminates before April 13, 20    , and during the term of the
Change in Control Agreement, and on or before                     , 20     [the
next to last day of the fiscal year], a Change in Control occurs and on or
thereafter such date the Executive’s employment by the Company and its
subsidiaries is terminated (A) by the Company and all subsidiaries of the
Company otherwise than as a result of the occurrence of an Event of Termination
for Cause or (B) by the Executive after the occurrence of an Event of
Termination for Good Reason such that the Executive shall be entitled to receive
the benefits set forth under Section 7(a)(iv) of the Change in Control
Agreement, then all remaining Forfeiture Restrictions shall immediately lapse on
the date of the Executive’s Separation From Service and the Executive shall be
entitled to receive a number of shares of Common Stock equal to equal to the
Target Shares in exchange for such Performance Units (x) on the date of the
Executive’s Separation From Service if the Executive is not a Specified Employee
or (y) on the date that is six months following the Executive’s Separation From
Service if the Executive is a Specified Employee, and thereafter the Executive
shall have no further rights with respect to such Performance Unit.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding any other provision of this
Agreement to the contrary, if the Executive’s employment with the Company and
its subsidiaries terminates before April 13, 20    , and during the term of the
Change in Control Agreement, and on or after                     , 20     [the
last day of the fiscal year], a Change in Control occurs and on or thereafter
such date the Executive’s employment by the Company and its subsidiaries is
terminated (A) by the Company and all subsidiaries of the Company otherwise than
as a result of the occurrence of an Event of Termination for Cause or (B) by the
Executive after the occurrence of an Event of Termination for Good Reason such
that the Executive shall be entitled to receive the benefits set forth under
Section 7(a)(iv) of the Change in Control Agreement, then on April 13, 20    ,
the Forfeiture Restrictions on the Performance Units shall lapse and the
Executive shall be entitled to receive a number of shares of Common Stock
calculated in accordance Section 6(b) of this Agreement (and the Company will
undertake to require the acquirer to preserve and maintain the Company’s
business and accounting in all manner necessary so that all factors needed to
prepare the calculations in Section 6(b) will then be available).

 

(f)                                   Notwithstanding any other provision of
this Agreement to the contrary, if, during the term of the Change in Control
Agreement and on or before                     , 20     [the next to last day of
the fiscal year], (i) the Company and all subsidiaries of the Company terminate
the Executive’s employment prior to a Change in Control (whether or not a Change
in Control ever occurs) otherwise than as a result of the occurrence of an event
that would constitute an Event of Termination for Cause if it occurred after a
Change in Control and such termination is at the request or direction of a
Person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control or is otherwise in connection with or
in anticipation of a Change in Control (whether or not a Change in Control ever
occurs) or (ii) the Executive terminates his employment with the Company and all
subsidiaries of the Company prior to a Change in Control (whether or not a
Change in Control ever occurs) after the occurrence of an event that would
constitute an Event of Termination for Good Reason if it occurred after a Change
in Control, and such termination or the circumstance or event which constitutes
an Event of Termination for Good Reason occurs at the request or direction of a
Person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control or is otherwise in connection with or
in anticipation of a Change in Control (whether or not a Change in Control ever
occurs), then all remaining Forfeiture Restrictions shall immediately lapse on
the date of the Executive’s Separation From Service and the Executive shall be
entitled to receive a number of shares equal to the Target Shares in exchange
for such Performance Units (x) on the date of the Executive’s Separation From
Service if the Executive is not a Specified Employee or (y) on the date that is
six months following the Executive’s Separation From Service if the Executive is
a Specified Employee, and thereafter the Executive shall have no further rights
with respect to such Performance Unit.

 

(g)                                  Notwithstanding any other provision of this
Agreement to the contrary, if, during the term of the Change in Control
Agreement and on or after                       , 20     [the last day of the
fiscal year], (i) the Company and all subsidiaries of the Company terminate the
Executive’s employment prior to a Change in Control (whether or not a Change in
Control ever occurs) otherwise than as a result of the occurrence of an event
that would constitute an Event of

 

6

--------------------------------------------------------------------------------


 

Termination for Cause if it occurred after a Change in Control and such
termination is at the request or direction of a Person who has entered into an
agreement with the Company the consummation of which would constitute a Change
in Control or is otherwise in connection with or in anticipation of a Change in
Control (whether or not a Change in Control ever occurs) or (ii) the Executive
terminates his employment with the Company and all subsidiaries of the Company
prior to a Change in Control (whether or not a Change in Control ever occurs)
after the occurrence of an event that would constitute an Event of Termination
for Good Reason if it occurred after a Change in Control, and such termination
or the circumstance or event which constitutes an Event of Termination for Good
Reason occurs at the request or direction of a Person who has entered into an
agreement with the Company the consummation of which would constitute a Change
in Control or is otherwise in connection with or in anticipation of a Change in
Control (whether or not a Change in Control ever occurs), then on April 13,
20    , the Forfeiture Restrictions on the Performance Units shall lapse and the
Executive shall be entitled to receive a number of shares of Common Stock
calculated in accordance Section 6(b) of this Agreement (and the Company will
undertake to require the acquirer to preserve and maintain the Company’s
business and accounting in all manner necessary so that all factors needed to
prepare the calculations in Section 6(b) will then be available).

 

(h)                                 In the event the Executive’s employment with
the Company and its subsidiaries terminates before April 13, 20     as a result
of the Executive’s Retirement (as defined in the Plan), then on April 13,
20    , (i) provided that the Executive does not compete with the business of
the Company and its subsidiaries (as discussed further below) through such date,
the Forfeiture Restrictions on the Performance Units shall lapse and the
Executive shall be entitled to receive a number of shares of Common Stock
calculated in accordance with Section 6(b) and pro-rated from the Grant Date
through the date the Executive’s employment terminated upon such Retirement or
(ii) if the Executive does compete with the business of the Company and its
subsidiaries prior to such date, the Forfeiture Restrictions on the Performance
Units shall lapse and the Executive shall be entitled to receive a number of
shares of Common Stock equal to the Target Shares pro-rated from the Grant Date
through the date the Executive’s employment terminated upon such Retirement. 
For purposes of this Agreement, the term “compete with the business of the
Company and its subsidiaries” shall include the Executive’s participation in any
operations that compete with any business now conducted by the Company or its
subsidiaries, including the sale of menswear or shoes at retail, the sale or
rental of men’s formal wear, the sale or rental of occupational uniforms or
other corporate wear merchandise or any material line of business proposed to be
conducted by the Company or one or more of its subsidiaries known to the
Executive and with respect to which the Executive devoted time as part of his
employment on behalf of the Company or one or more of its subsidiaries,
including but not limited to the business of dry cleaning, whether such
participation is individually or as an officer, director, joint venturer, agent
or holder of an interest (except as a holder of a less than 1% interest in a
publicly traded entity or mutual fund) of any individual, corporation,
association, partnership, joint venture or other business entity so engaged and
shall be applicable with respect to the United States, Canada, the United
Kingdom and any other country in which the Executive would be competing with the
business of the Company or its subsidiaries as set forth in this Section 6(e).

 

7

--------------------------------------------------------------------------------


 

(i)                                     In the event that the Executive’s
employment is terminated by the Company and all of its subsidiaries for any
reason other than for Cause before April 13, 20     and the provisions of
Section 6(d) through (g) are not applicable with respect to such termination of
employment, then on April 13, 20     the Forfeiture Restrictions on the
Performance Units shall lapse and the Executive shall be entitled to receive a
number of shares of Common Stock calculated in accordance with Section 6(b) and
pro-rated from the Grant Date through the date the Executive’s employment is
terminated.  For purposes of this Section 6(f), “Cause” shall be limited to the
occurrence of the following events: (i) conviction of or a plea of nolo
contendere to the charge of a felony (which, through lapse of time or otherwise,
is not subject to appeal); (ii) willful refusal without proper legal cause to
perform, or gross negligence in performing, the Executive’s duties and
responsibilities; (iii) material breach of fiduciary duty to the Company and its
subsidiaries through the misappropriation of Company or subsidiary funds or
property or through fraud; (iv) material breach or default of his obligations or
agreements under any agreement with the Company or any of its subsidiaries
containing restrictive covenants; (v) willful failure to follow in any material
respect the lawful directions or policies of the Board; or (vi) the unauthorized
absence of the Executive from work (other than for sick leave or personal
disability) for a period of 60 working days or more during a period of 90
working days.

 

(j)                                    Except as otherwise provided in
Sections 6(c)-(i), if the Executive’s employment with the Company and all of its
subsidiaries terminates prior to April 13, 20    , for any reason other than the
death or permanent disability of the Executive, the Forfeiture Restrictions then
applicable to the Performance Units shall not lapse and the number of
Performance Units then subject to the Forfeiture Restrictions shall be forfeited
to the Company on the date the Executive’s employment terminates. 
Notwithstanding any other provision of this Agreement to the contrary, if the
Executive dies or incurs a permanent disability before April 13, 20    , and
while in the active employ of the Company and/or one or more of its
subsidiaries, the Executive (or in the event of Executor’s death, the
Executive’s executors, administrators or any person or persons to whom the his
estate may be transferred by will or by the laws of descent and distribution)
shall be entitled to receive on April 13, 20    , a number of shares of Common
Stock calculated in accordance with Section 6(b) and pro-rated from the Grant
Date through the date of the termination of the Executive’s employment due to
death or permanent disability.  For purposes of this Section 6(g), the Executive
will incur a “permanent disability” if the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company.

 

7.                                           Capital Adjustments and
Reorganizations.  The existence of the Performance Units shall not affect in any
way the right or power of the Company or any company the stock of which is
awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

 

8

--------------------------------------------------------------------------------


 

8.                                           Tax Withholding.  To the extent
that the receipt of the Performance Units, any payment in cash or shares of
Common Stock or the lapse of any Forfeiture Restrictions results in income to
the Executive for federal, state or local income, employment or other tax
purposes with respect to which the Company or any Affiliate has a withholding
obligation, the Executive shall deliver to the Company at the time of such
receipt, payment or lapse, as the case may be, such amount of money as the
Company or any Affiliate may require to meet its obligation under applicable tax
laws or regulations, and, if the Executive fails to do so, the Company is
authorized to withhold from the shares of Common Stock issued in exchange for
the Performance Units, any payment in cash or shares of Common Stock under this
Agreement or from any cash or stock remuneration then or thereafter payable to
the Executive in any capacity any tax required to be withheld by reason of such
resulting income, including (without limitation) shares of Common Stock
sufficient to satisfy the withholding obligation based on the Fair Market Value
of the Common Stock on the date that the withholding obligation arises.

 

9.                                           Nontransferability. This Agreement
is not transferable by the Executive otherwise than by will or by the laws of
descent and distribution.

 

10.                                    Employment Relationship.  For purposes of
this Agreement, the Executive shall be considered to be in the employment of the
Company and its Affiliates as long as the Executive has an employment
relationship with the Company and its Affiliates.  The Committee shall determine
any questions as to whether and when there has been a termination of such
employment relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.

 

11.                                    Not an Employment Agreement.  This
Agreement is not an employment agreement, and no provision of this Agreement
shall be construed or interpreted to create an employment relationship between
the Executive and the Company or any Affiliate, to guarantee the right to remain
employed by the Company or any Affiliate for any specified term or require the
Company or any Affiliate to employ the Executive for any period of time.

 

12.                                    Legend.  The Executive consents to the
placing on the certificate for any shares of Common Stock issued under this
Agreement in certificated form an appropriate legend restricting resale or other
transfer of such shares except in accordance with the Securities Act of 1933 and
all applicable rules thereunder.

 

13.                                    Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
then current address of the Company’s Principal Corporate Office, and to the
Executive at the Executive’s residential address indicated beneath the
Executive’s signature on the execution page of this Agreement, or at such other
address and number as a party shall have previously designated by written notice
given to the other party in the manner hereinabove set forth.  Notices shall be
deemed given when received, if sent by facsimile means (confirmation of such
receipt by confirmed facsimile transmission being deemed receipt of
communications sent by facsimile means); and when delivered (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.

 

9

--------------------------------------------------------------------------------


 

14.                                    Amendment and Waiver.  Except as
otherwise provided herein or in the Plan or as necessary to implement the
provisions of the Plan, this Agreement may be amended, modified or superseded
only by written instrument executed by the Company and the Executive.  Only a
written instrument executed and delivered by the party waiving compliance hereof
shall make any waiver of the terms or conditions.  Any waiver granted by the
Company shall be effective only if executed and delivered by a duly authorized
executive officer of the Company other than the Executive.  The failure of any
party at any time or times to require performance of any provisions hereof shall
in no manner effect the right to enforce the same.  No waiver by any party of
any term or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.

 

15.                                    Arbitration.  In the event of any
difference of opinion concerning the meaning or effect of the Plan or this
Agreement, such difference shall be resolved by the Committee.  Any controversy
arising out of or relating to the Plan or this Agreement shall be resolved by
arbitration conducted in accordance with the terms of the Plan.  The arbitration
shall be final and binding on the parties.

 

16.                                    Governing Law and Severability.  The
validity, construction and performance of this Agreement shall be governed by
the laws of the State of Texas, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.  The invalidity of any
provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

17.                                    Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the
Performance Units granted hereby and any shares of Common Stock issued
hereunder, this Agreement shall bind, be enforceable by and inure to the benefit
of the Company and its successors and assigns, and to the Executive, the
Executive’s permitted assigns, executors, administrators, agents, legal and
personal representatives.

 

18.                                    Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be an original for all
purposes but all of which taken together shall constitute but one and the same
instrument.

 

19.                                    Forfeiture for Cause.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if a determination is made as provided in Section 19(b) of this
Agreement (a “Forfeiture Determination”) that (i) the Executive, before or after
the termination of the Executive’s employment with the Company and all
Affiliates, (A) committed fraud, embezzlement, theft, felony or an act of
dishonesty in the course of his employment by the Company or an Affiliate,
(B) knowingly caused or assisted in causing the publicly released financial
statements of the Company to be misstated or the Company or a subsidiary of the
Company to engage in criminal misconduct, (C) disclosed trade secrets of the
Company or an Affiliate or (D) violated the terms of any non-competition,
non-disclosure or similar agreement with respect to the Company or any Affiliate
to which the Executive is a party; and (ii) in the case of the actions described
in clause (A), (B) and (D), such

 

10

--------------------------------------------------------------------------------


 

action materially and adversely affected the Company, then at or after the time
such Forfeiture Determination is made the Board, in its sole discretion, if such
Forfeiture Determination is made prior to a Change in Control, or, as determined
by a final, non-appealable order of a court of competent jurisdiction, if such
Forfeiture Determination is made after a Change in Control, as a fair and
equitable forfeiture to reflect the harm done to the Company and a reduction of
the benefit bestowed on the Executive had the facts existing at the time the
benefit was bestowed that led to the Forfeiture Determination been known to the
Company at the time the benefit was bestowed, may determine that:  (x) some or
all of the Performance Units awarded under this Agreement (including vested
Performance Units that have not been exchanged for shares of Common Stock and
Performance Units that have not yet vested), (y) some or all of the Dividend
Equivalents that are payable or have been paid under this Agreement and (z) some
or all shares of Common Stock exchanged for or otherwise received with respect
to the Performance Units and some or all net proceeds realized with respect to
any shares of Common Stock received by the Executive in payment of Performance
Units, will be forfeited to the Company on such terms as determined by the Board
or the final, non-appealable order of a court of competent jurisdiction.

 

(b)                                 A Forfeiture Determination for purposes of
Section 19(a) of this Agreement shall be made (i) before the occurrence of a
Change in Control, by a majority vote of the Board and (ii) on or after the
occurrence of a Change in Control, by the final, nonappealable order of a court
of competent jurisdiction.  The findings and decision of the Board with respect
to a Forfeiture Determination made before the occurrence of a Change in Control,
including those regarding the acts of the Executive and the damage done to the
Company, will be final for all purposes absent a showing by clear and convincing
evidence of manifest error by the Board.  No decision of the Board, however,
will affect the finality of the discharge of the Executive by the Company or an
Affiliate.

 

20.                                    Effect on Other Agreements.  THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE PERFORMANCE UNITS GRANTED IN THIS AGREEMENT ARE
SUBJECT TO THE PROVISIONS OF SECTION 7(e) OF THE CHANGE IN CONTROL AGREEMENT. 
The parties acknowledge and agree that the provisions of this Agreement shall
supersede any and all other agreements and rights that the Executive has under
any employment or other agreements or arrangements between the Executive and the
Company, whether in writing or otherwise, with respect to the matters set forth
herein.

 

21.                                    Holding Requirements.  If at the time of
the lapse date set forth in Section 6 of this Agreement for any Forfeiture
Restrictions applicable with respect to any of the Performance Units hereunder
the Executive is not then in compliance with the equity ownership guidelines for
executive officers of the Company established from time to time by the Company’s
Board of Directors or any committee thereof (the “Ownership Guidelines”), then
50% of the shares of Common Stock that are received in exchange for such
Performance Units in accordance with Section 6 of this Agreement must be
retained by the Executive until the earlier of the date the Executive
(i) otherwise satisfies such then applicable Ownership Guidelines or (ii) is no
longer subject to such guidelines.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Pro-rated Percentage By Which Target Shares Multiplied To Determine Adjusted
Number of Target Shares If Adjusted EPS Is Between $           and $

 

Adjusted EPS

 

Percentage by Which
Target Shares Multiplied

 

Adjusted EPS

 

Percentage by Which
Target Shares Multiplied

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Percentage Target Earned Factor
If Relative TSR Is Between            Percentile And            Percentile

 

Relative TSR Percentile

 

Percentage Target Earned Factor

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------